Hiscock, J. (dissenting):
I fully agree with the view that a claim of the character involved in this action is to be scrutinized with great care. The decision of every such case must largely be governed by its own peculiar facts. Such careful examination of the evidence in this action seems to me to warrant a recovery. In addition, it must be borne in mind that the trial justice had the very great advantage of seeing and hearing the witnesses as they testified, and it must be assumed that the very valuable impressions and assistance to be derived from this observation were in favor of the decision which he reached. Under such circumstances I am unable to concur with the prevailing opinion in this case, and for the reasons here and in the memorandum of Mr. J ustice Spring more fully set forth, dissent.
Judgment reversed and new trial ordered, with costs to the appellant to abide event.